DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 09/07/2022.


Response to Arguments
Applicant’s arguments with respect to claim(s) rejected claims under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant agued in the remark that none of the cited documents relates whatsoever to operating on decompiled source code files, as recited in each of the independent claims.
    Examiner respectfully disagrees, this new limitation is disclosed by the newly found prior art as follows As per claim 1, Yi ‘s fig. 2 discloses a method of assessing obfuscation of an executable software application, the method comprising the following steps carried out by a processor:
 	decompiling the executable software application to produce decompiled source code files (fig.2, The process of inputting the execution code may include an action of designating an APK (Android Package) file that is an android application file by a user through an input interface, an action of uncompressing, i.e. decompiling.. the designated APK file, i.e. software application, and an action of designating a DEX file that includes code , i.e. existing code, source code , that is the execution file for the android application. ); 
            for each decompiled source code file of the software application ( fig.2, numeral 220, sensitive code and general code, are equal to the decompiled source code of the APK file , i.e. software application, computing at least one syntactical metrics or program complexity metrics ( fig.2, The dalvik to C code, i.e. source code file,  converter 130 converts a managed code into a native code by analyzing  and reconfiguring , i.e. one of metrics such as equal to the syntactical or complexity metrics, , a general code and the separated sensitive code into a C code. The converted native code is stored in an ELF (Executable and Linkable Format).  The Dalvik commands 
.);
           computing a respective obfuscation score for each decompiled source code file based on the computed metrics (fig.2, numeral 220 the code classification, i.e. one of metrics such as syntactical or complexity metrics, the code analyzer 120 determines, i.e. computing, the codes matched with sensitive code models, i.e. obfuscation score,  in the inputted execution codes as sensitive codes, using stored sensitive code models. The inputted execution codes are codes forming a DEX file);
            performing, a sorting operation of the decompiled source code file as a function of their respective obfuscation scores to identify decompiled source code file that are obfuscated (fig.2, numeral 220 separating the execution code into providing the models such as manage code, native code for obfuscating code for identified of the model of sensitive code that is equal to the obfuscation score or  identifying the sensitive code that is the function is insufficiently obfuscated so fig.2, numeral 240 is obfuscating the native code of the sensitive code, i.e. obfuscated score); and 
	providing a result of the sorting operation (fig.2, numeral 220 provides a result of two operation such as managed code that is obfuscated and native code that is obfuscate native code at 240, and then create self-modified native code), or generating a new executable software application (fig.2, native code that is obfuscate native code at 240, and then create self-modified native code that is a new executable software application), by 
	applying in a codebase of executable software application (fig.2, combine self-modified native code and obfuscated general code, are equal to the a codebase of executable software application ), an obfuscation processing to a respective initial source code file corresponding to each identified decompiled source code file to produce an obfuscated codebase ( fig.2, numeral 225  and 240 performs the obfuscate general code and native code to produce the codebases combined self-modified native code and obfuscated general code for the identified uncompressed the package of an APK file), and
	compiling (fig.3, (32) The code combiner 160 packages an APK file into a managed code section corresponding to an obfuscated general code as illustrated in FIG. 3 and a native code section corresponding to a self-modified sensitive code where a loading routine is added, (S260), i.e. compiling…) and assembling the obfuscated codebase ( fig.2, e transmitter 170 transmits the self-modified native code packaged by the code combiner 160, i.e. assembling…,  and an obfuscated general code to a client (S270). The transmitted files are in the type that can be downloaded and installed in a client and they may be APK files including a native code and a general code).

   	Yi does not explicitly disclose, computing a source code file to at least one syntactically metrics or program complexity metrics, and  computing a respective obfuscation score for each code file based on the computed metrics;  and determining the obfuscation is in sufficient; and compile the obfuscated code after the obfuscated code is an insufficient obfuscated ( emphasis added).
 	However, Nicolson discloses computing a code file to at least one syntactically metrics or program complexity metrics (par 0013, 0039 the control flow graph, . The control flow graph is a standard representation of the structure of code, i.e. source code file,  and the control flow graph can be equal to the one of syntactically metrics or program complexity metrics); and computing a respective obfuscation score for each code file based on the computed metrics ( par 0198 The Levenshtein distance, i.e. metrics of determining the score,  between the trace output file 218 from the previous obfuscated code module 204 and the trace output file 218 from the presently-obfuscated code module 204 may be measured each time obfuscation feedback is performed. Alternatively, the Levenshtein distance between the trace output file 214 from the original code module 200 and the trace output file 218 from the presently-obfuscated code module 204 may be measured, i.e. computing,  each time obfuscation feedback is performed. Low scores, i.e. score,  indicate a poor performance by the obfuscator 1000; in other words, low scores indicate that the obfuscation was not of sufficient quality );  and determining the obfuscation is in sufficient ( 0198 , low scores indicate that the obfuscation was not of sufficient quality and 0204 that is, the obfuscator 1000 judges the obfuscation to be sufficient. );  and compile the obfuscated code (par 0013  obfuscation method starts (S350) and proceeds to compile an original code module with a logging library (S352) ).
   	 The above prior arts are the same analogous art because the analyze the code to be determined obfuscated. Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate determining the sufficient to be obfuscated of the code that is taught by Nicolson into the Yi to yield a predictable result, to provide a potentially very time-consuming as the developer can only very roughly guide the obfuscation process towards its goal, often discarding useful obfuscations along with the underperforming transformations. Thus, to overcome the threat to code from dynamic analysis-based reverse engineering is constantly increasing (par 0003).
  The benefit of application Huang et al US 2003/0056029  0050 discloses The class files are decompiled into source code files using a decompiler. As with extraction and decompression, techniques for decompiling object code and class files are well known to those skilled in the art. For example, a Java decompiler (JAD) can be used to decompile the class files into source code files.






Claim Objections
Claims 27 is objected to because of the following informalities:  this claim recites the phrase “loadable in line 1, this phrase would have been load into a computer memory ...  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3,6-14, 16,1,19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al US 8,984,299 in view of Nicolson et al US 2009/0119515.

 	As per claim 1, Yi ‘s fig. 2 discloses a method of assessing obfuscation of an executable software application, the method comprising the following steps carried out by a processor:
 	decompiling the executable software application to produce decompiled source code files (fig.2, The process of inputting the execution code may include an action of designating an APK (Android Package) file that is an android application file by a user through an input interface, an action of uncompressing, i.e. decompiling.. the designated APK file, i.e. software application, and an action of designating a DEX file that includes code , i.e. existing code, source code , that is the execution file for the android application. ); 
            for each decompiled source code file of the software application ( fig.2, numeral 220, sensitive code and general code, are equal to the decompiled source code of the APK file , i.e. software application, computing at least one syntactical metrics or program complexity metrics ( fig.2, The dalvik to C code, i.e. source code file,  converter 130 converts a managed code into a native code by analyzing  and reconfiguring , i.e. one of metrics such as equal to the syntactical or complexity metrics, , a general code and the separated sensitive code into a C code. The converted native code is stored in an ELF (Executable and Linkable Format).  The Dalvik commands 
.);
           computing a respective obfuscation score for each decompiled source code file based on the computed metrics (fig.2, numeral 220 the code classification, i.e. one of metrics such as syntactical or complexity metrics, the code analyzer 120 determines, i.e. computing, the codes matched with sensitive code models, i.e. obfuscation score,  in the inputted execution codes as sensitive codes, using stored sensitive code models. The inputted execution codes are codes forming a DEX file);
            performing, a sorting operation of the decompiled source code file as a function of their respective obfuscation scores to identify decompiled source code file that are obfuscated (fig.2, numeral 220 separating the execution code into providing the models such as manage code, native code for obfuscating code for identified of the model of sensitive code that is equal to the obfuscation score or  identifying the sensitive code that is the function is insufficiently obfuscated so fig.2, numeral 240 is obfuscating the native code of the sensitive code, i.e. obfuscated score); and 
	providing a result of the sorting operation (fig.2, numeral 220 provides a result of two operation such as managed code that is obfuscated and native code that is obfuscate native code at 240, and then create self-modified native code), or generating a new executable software application (fig.2, native code that is obfuscate native code at 240, and then create self-modified native code that is a new executable software application), by 
	applying in a codebase of executable software application (fig.2, combine self-modified native code and obfuscated general code, are equal to the a codebase of executable software application ), an obfuscation processing to a respective initial source code file corresponding to each identified decompiled source code file to produce an obfuscated codebase ( fig.2, numeral 225  and 240 performs the obfuscate general code and native code to produce the codebases combined self-modified native code and obfuscated general code for the identified uncompressed the package of an APK file), and
	compiling (fig.3, (32) The code combiner 160 packages an APK file into a managed code section corresponding to an obfuscated general code as illustrated in FIG. 3 and a native code section corresponding to a self-modified sensitive code where a loading routine is added, (S260), i.e. compiling…) and assembling the obfuscated codebase ( fig.2, e transmitter 170 transmits the self-modified native code packaged by the code combiner 160, i.e. assembling…,  and an obfuscated general code to a client (S270). The transmitted files are in the type that can be downloaded and installed in a client and they may be APK files including a native code and a general code).

   	Yi does not explicitly disclose, computing a source code file to at least one syntactically metrics or program complexity metrics, and  computing a respective obfuscation score for each code file based on the computed metrics;  and determining the obfuscation is in sufficient; and compile the obfuscated code after the obfuscated code is an insufficient obfuscated ( emphasis added).
 	However, Nicolson discloses computing a code file to at least one syntactically metrics or program complexity metrics (par 0013, 0039 the control flow graph, . The control flow graph is a standard representation of the structure of code, i.e. source code file,  and the control flow graph can be equal to the one of syntactically metrics or program complexity metrics); and computing a respective obfuscation score for each code file based on the computed metrics ( par 0198 The Levenshtein distance, i.e. metrics of determining the score,  between the trace output file 218 from the previous obfuscated code module 204 and the trace output file 218 from the presently-obfuscated code module 204 may be measured each time obfuscation feedback is performed. Alternatively, the Levenshtein distance between the trace output file 214 from the original code module 200 and the trace output file 218 from the presently-obfuscated code module 204 may be measured, i.e. computing,  each time obfuscation feedback is performed. Low scores, i.e. score,  indicate a poor performance by the obfuscator 1000; in other words, low scores indicate that the obfuscation was not of sufficient quality );  and determining the obfuscation is in sufficient ( 0198 , low scores indicate that the obfuscation was not of sufficient quality and 0204 that is, the obfuscator 1000 judges the obfuscation to be sufficient. );  and compile the obfuscated code (par 0013  obfuscation method starts (S350) and proceeds to compile an original code module with a logging library (S352) ).
   	 The above prior arts are the same analogous art because the analyze the code to be determined obfuscated. 
 	
Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate determining the sufficient to be obfuscated of the code that is taught by Nicolson into the Yi to yield a predictable result, to provide a potentially very time-consuming as the developer can only very roughly guide the obfuscation process towards its goal, often discarding useful obfuscations along with the underperforming transformations. Thus, to overcome the threat to code from dynamic analysis-based reverse engineering is constantly increasing (par 0003).


 	As per claim 3, Yi in view of Nicolson discloses the method of claim 1, further comprising: Nicolson discloses  comparing each computed score with a threshold value (par 0110 average score of specific metrics (such as execution speed, code size, path coverage, etc.), weighted as desired (including a weight of zero to effectively ignore certain metrics), pass a user-defined threshold (permissible range); specific metrics pass a user-defined threshold (permissible range); number of iterations performed exceed a limit (predetermined number of iterations); optimisation with feedback process execution time or memory requirements exceed a limit, and so on. Note that the determination to iterate may be made in the case where the average value of plural metrics does not fall within a permissible range without the above weighting being performed), and 
 	selecting decompiled source code files as a function of results of the comparisons (par 0011 proceeds to the selection of parameters (S302). These parameters are used to obfuscate the original code module (S304). Evaluation of performance (S306) is a rough empirical process, largely based on the crude size and performance of the obfuscated code module as a whole. If it is found not to be good enough (No in S308), then selection of "better" parameters (S312) selects a different set of values (for example, if the obfuscated code module was too large, then a smaller size may be selected) for the obfuscation process (S304), and the loop continues; otherwise, the process finishes (S310) ).
  	As per claim 16, this system claim is rejected based on the same rational set forth the method claim 3.
 	As per claim 6, Yi in view of Nicolson discloses the method of claim 1, 
 	 Nicolson discloses wherein the  step further produces data files from the executable software application file ( par 0019 a first execution step of executing an obfuscated code generated by obfuscating original code of a program; a first logging step of generating first logging data by logging execution details of the first execution step; and an evaluation step of evaluating the first logging data, thereby identifying the degree of obfuscation of the obfuscated code.  ), the  source code and data files being distributed in folders of a folder tree structure, each folder corresponding to a package of the executable software application ( par 0039  [0039] A primary means for performing metrics analysis is to study the execution paths through the control flow graph. The control flow graph is a standard representation of the structure of code, ), and each  source code file corresponding to a class in one of the packages ( par 0064 [0064] The term "metrics" refers to values that express the degree to which the examined code satisfies some evaluation criterion. For example, one popular metric for measuring source code is lines per function. The number in isolation does not mean much, but when comparing two functions, an evaluation criterion might be "the lower the metric, the better from the standpoint of ease of maintenance." ).
 	As per claim 19, this system claim is rejected based on the same rational set forth the method claim 6.
 	As per claim 7, Yi in view of Nicolson discloses the method of claim 1, Nicolson discloses wherein the syntactical metrics are applied to character strings of the decompiled source code files and comprise at least one of: ratios of character string numbers by size of character string with respect to a total number of character strings ( clam 6 ratio between the number of executed paths indicated in the first logging data and the number of executed paths indicated in the second logging data is calculated as the metric. ), a distribution of these ratios ( claim 12 hi-square result of an Equi-distribution Test of path coverage is calculated as the metric as a ratio. ), and an average size of character string, ratio of a number of character strings having at least one non-ASCII character, with respect to the total number of character strings, ratio of a number of character strings having at least one non-alphabetic character, with respect to the total number of character strings, ratio of a number of character strings having a first encoding and character strings having a second encoding, with respect to the total number of character strings, ratio of a number of character strings having at least one Unicode character, with respect to the total number of character strings, ratio of a number of character strings having at least one special character ( par 0191 0191] In other words, the trace is translated into an alphabet by representing each operation by a different code unique for each operation, and optionally representing variable references by other codes to produce two streams of data that encode the module execution trace in a string-like fashion, and further optionally representing control flow structures and other program elements by yet further codes. The Levenshtein distance between these two streams can be calculated. In the preferred embodiment, for simple encoding, where just the operations are encoded, 8-bit wide characters may suffice ), with respect to the total number of character strings, ratio of a number of character strings having a non-printable character, with respect to the total number of character strings, or ratio of a number of character strings having an unknown encoding, with respect to the total number of character strings (par 0013 obfuscation method starts (S350) and proceeds to compile an original code module with a logging library (S352), much as suggested by the Tamada et al. paper. Run program (original code module) with data sets (S356) uses data sets 354 to produce a trace output file 358 describing the performance of the original code module. Set obfuscation limits of space, performance, and the like (S360) specifies the metrics that will determine when the code is sufficiently obfuscated. However, these metrics are either very crude code size measures or else measures of the theoretical complexity of certain obfuscation techniques.  And based upon a static target value (code size)).

 	As per claim 20, this system claim is rejected based on the same rational set forth the method claim 7.

 	As per claim 8, Yi in view of Nicolson discloses the method of claim 1, Nicolson discloses wherein the program complexity metrics comprise at least one of: a total number of lines of code, numbers of packages, classes and functions or methods, numbers of instructions per function or method (par 0136  The metrics report 208 indicates the obfuscation method used (in this example, "random branching") and the total number of times the original fundamental block A in the original code module 200 has been executed, which is, in this example, 300 Limes. Next, each of the possible paths through the new fundamental blocks in the obfuscated code module 204 is enumerated along with the percentage number of times through each path. Note that in the analysis and comparison of trace output files), a distribution of Application Programming Interface calls, distribution of classes, methods, class attributes, constants, Halstead's metrics, or McCabe cyclomatic complexity analysis (par 0011  0011] FIG. 3 is a flowchart representing the obfuscation method described by Cloakware. Here, the obfuscation method starts at S300, and proceeds to the selection of parameters (S302). These parameters are used to obfuscate the original code module (S304). Evaluation of performance (S306) is a rough empirical process, largely based on the crude size and performance of the obfuscated code module as a whole. If it is found not to be good enough (No in S308), then selection of "better" parameters (S312) selects a different set of values (for example, if the obfuscated code module was too large, then a smaller size may be selected) for the obfuscation process (S304), and the loop continues; otherwise, the process finishes (S310) and par 0161 [0161] One method of measuring these patterns of execution paths is to determine how random the paths through an obfuscated set of fundamental blocks are, by using an Equidistribution Test (Knuth, pg. 59) and calculating the chi-square value (Knuth pg. 39) for the observed results versus the expected theoretical values. This tells how evenly-distributed (compared to the desired distribution) the paths through the obfuscated control flow).
 	As per claim 21, this system claim is rejected based on the same rational set forth the method claim 8.

 	As per claim 9, Yi in view of Nicolson discloses the method of claim 1, Nicolson discloses  further comprising at least one of: generating a control flow graph for each of the decompiled source code files, or generating a call graph including all the methods of functions of the application (par 0143  [0143] To be more specific, the paths taken through the code after obfuscation are analyzed by calculating the number of paths through the control flow graph of the obfuscated code module 204 after transformation, then comparing the number with the number of actual paths as recorded in the trace output file 218. In a preferred embodiment this information may be used to direct the obfuscation unit 910 to produce obfuscations that contain less dead paths by, for example, deleting never-executed code from the obfuscated code module 204, or more live paths, by, for example, altering conditional values to attempt to change the unused path into a used one.).
 	As per claim 22, this system claim is rejected based on the same rational set forth the method claim 9.

 	As per claim 10, Yi in view of Nicolson discloses the method of claim 1, Nicolson discloses  further comprising comparing each computed score with a respective threshold value, selecting the scores as a function of the comparison with their respective threshold value (par 0179 [0179] Another method of measuring these patterns of execution paths is to determine how random the paths through an obfuscated set of fundamental blocks are, by using a Poker Test (Knuth pg. 62) and calculating the chi-square value for the observed results versus the expected theoretical values, i.e. threshold value ), and computing a global score for each decompiled source code file by adding coefficients defined respectively for each selected score as a function of the metrics corresponding to the selected score ( par [0193] The larger the value of this Levenshtein distance, the larger the difference between the pairs of fundamental blocks or execution paths, so the higher the score (Levenshtein distance) the better. Very low scores will indicate blocks that may need to be obfuscated ).
 	As per claim 23, this system claim is rejected based on the same rational set forth the method claim 10.

 	As per claim 11, Yi in view of Nicolson discloses the method of claim 1, Nicolson discloses further comprising computing a global score for a file set of decompiled source code files by applying weighting coefficients to the global scores computed for the decompiled source code files of the file set ( par [0193] The larger the value of this Levenshtein distance, the larger the difference between the pairs of fundamental blocks or execution paths, so the higher the score (Levenshtein distance) the better. Very low scores will indicate blocks that may need to be obfuscated ), and/or computing a global score for the software application by applying weighting coefficients to the scores computed from each decompiled source code file of the software application ( par 0204 the obfuscator 1000 determines that the metric score is low, and thus that the obfuscated code module 204a resembles the original code module 200 and 0206  the obfuscator 1000 determines that the metric score is high, and thus that the obfuscated code module 204b does not resemble the original code module 200; that is, the obfuscator 1000 judges the obfuscation to be sufficient.).

As per claim 24, this system claim is rejected based on the same rational set forth the method claim 11.

 	As per claim 12, Yi in view of Nicolson discloses the method of claim 1, Yi discloses wherein generating a new executable software application comprises:, further testing the new executable software application to identify decompiled source code that are insufficiently obfuscated (fig.2, native code that is obfuscate native code at 240, and then create self-modified native code that is a new executable software application ).

 	As per claim 25, this system claim is rejected based on the same rational set forth the method claim 12.

 	As per claim 13, Yi in view of Nicolson discloses the method of claim 12, Nicolson discloses wherein the global scores computed for the decompiled source code files are based on one or more metrics selected by a user, and the obfuscation processing is selected as a function of the selected metrics ( par 0010 analyse the obfuscated code module 158 to analyse the quality of the actual transformation; the only metrics specified are theoretical evaluations of the complexity of transformations. So, it can be seen that both these objects of prior art have serious weaknesses.).

 	As per claim 26, this system claim is rejected based on the same rational set forth the method claim 13.

 	As per claim 14, Yi  discloses a computer system for selecting executable program files of an executable software application, the computer system including a memory having instructions stored thereon, the instructions, when executed, result in the computer system  (fig.1,  100: apparatus for code obfuscation 110: input unit 120: code analyzer 130: dalvik to C code converter 140: obfuscator 141: managed code obfuscator 142: native code obfuscator 150: self code protector 160: code combiner 170: transmitter ):
 	decompiling the executable software application to produce decompiled source code files (fig.2, The process of inputting the execution code may include an action of designating an APK (Android Package) file that is an android application file by a user through an input interface, an action of uncompressing, i.e. decompiling.. the designated APK file, i.e. software application, and an action of designating a DEX file that includes code , i.e. existing code, source code , that is the execution file for the android application. ); 
            for each decompiled source code file of the software application ( fig.2, numeral 220, sensitive code and general code, are equal to the decompiled source code of the APK file , i.e. software application, computing at least one syntactical metrics or program complexity metrics ( fig.2, The dalvik to C code, i.e. source code file,  converter 130 converts a managed code into a native code by analyzing  and reconfiguring , i.e. one of metrics such as equal to the syntactical or complexity metrics, , a general code and the separated sensitive code into a C code. The converted native code is stored in an ELF (Executable and Linkable Format).  The Dalvik commands 
.);
           computing a respective obfuscation score for each decompiled source code file based on the computed metrics (fig.2, numeral 220 the code classification, i.e. one of metrics such as syntactical or complexity metrics, the code analyzer 120 determines, i.e. computing, the codes matched with sensitive code models, i.e. obfuscation score,  in the inputted execution codes as sensitive codes, using stored sensitive code models. The inputted execution codes are codes forming a DEX file);
            performing, a sorting operation of the decompiled source code file as a function of their respective obfuscation scores to identify decompiled source code file that are obfuscated (fig.2, numeral 220 separating the execution code into providing the models such as manage code, native code for obfuscating code for identified of the model of sensitive code that is equal to the obfuscation score or  identifying the sensitive code that is the function is insufficiently obfuscated so fig.2, numeral 240 is obfuscating the native code of the sensitive code, i.e. obfuscated score); and 
	providing a result of the sorting operation (fig.2, numeral 220 provides a result of two operation such as managed code that is obfuscated and native code that is obfuscate native code at 240, and then create self-modified native code), or generating a new executable software application (fig.2, native code that is obfuscate native code at 240, and then create self-modified native code that is a new executable software application), by 
	applying in a codebase of executable software application (fig.2, combine self-modified native code and obfuscated general code, are equal to the a codebase of executable software application ), an obfuscation processing to a respective initial source code file corresponding to each identified decompiled source code file to produce an obfuscated codebase ( fig.2, numeral 225  and 240 performs the obfuscate general code and native code to produce the codebases combined self-modified native code and obfuscated general code for the identified uncompressed the package of an APK file), and
	compiling (fig.3, (32) The code combiner 160 packages an APK file into a managed code section corresponding to an obfuscated general code as illustrated in FIG. 3 and a native code section corresponding to a self-modified sensitive code where a loading routine is added, (S260), i.e. compiling…) and assembling the obfuscated codebase ( fig.2, e transmitter 170 transmits the self-modified native code packaged by the code combiner 160, i.e. assembling…,  and an obfuscated general code to a client (S270). The transmitted files are in the type that can be downloaded and installed in a client and they may be APK files including a native code and a general code).

   	Yi does not explicitly disclose, computing a source code file to at least one syntactically metrics or program complexity metrics, and  computing a respective obfuscation score for each code file based on the computed metrics;  and determining the obfuscation is in sufficient; and compile the obfuscated code after the obfuscated code is an insufficient obfuscated ( emphasis added).
 	However, Nicolson discloses computing a code file to at least one syntactically metrics or program complexity metrics (par 0013, 0039 the control flow graph, . The control flow graph is a standard representation of the structure of code, i.e. source code file,  and the control flow graph can be equal to the one of syntactically metrics or program complexity metrics); and computing a respective obfuscation score for each code file based on the computed metrics ( par 0198 The Levenshtein distance, i.e. metrics of determining the score,  between the trace output file 218 from the previous obfuscated code module 204 and the trace output file 218 from the presently-obfuscated code module 204 may be measured each time obfuscation feedback is performed. Alternatively, the Levenshtein distance between the trace output file 214 from the original code module 200 and the trace output file 218 from the presently-obfuscated code module 204 may be measured, i.e. computing,  each time obfuscation feedback is performed. Low scores, i.e. score,  indicate a poor performance by the obfuscator 1000; in other words, low scores indicate that the obfuscation was not of sufficient quality );  and determining the obfuscation is in sufficient ( 0198 , low scores indicate that the obfuscation was not of sufficient quality and 0204 that is, the obfuscator 1000 judges the obfuscation to be sufficient. );  and compile the obfuscated code (par 0013  obfuscation method starts (S350) and proceeds to compile an original code module with a logging library (S352) ).
   	 The above prior arts are the same analogous art because the analyze the code to be determined obfuscated. 
 	
Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate determining the sufficient to be obfuscated of the code that is taught by Nicolson into the Yi to yield a predictable result, to provide a potentially very time-consuming as the developer can only very roughly guide the obfuscation process towards its goal, often discarding useful obfuscations along with the underperforming transformations. Thus, to overcome the threat to code from dynamic analysis-based reverse engineering is constantly increasing (par 0003).

 	As per claim 27, Yi  discloses a computer program products load into a computer memory and comprising code portions which, when carried out by one or more computers, result in the one or more computers ( fig.1 100: apparatus for code obfuscation 110: input unit 120: code analyzer 130: dalvik to C code converter 140: obfuscator 141: managed code obfuscator 142: native code obfuscator 150: self code protector 160: code combiner 170: transmitter):
 	decompiling the executable software application to produce decompiled source code files (fig.2, The process of inputting the execution code may include an action of designating an APK (Android Package) file that is an android application file by a user through an input interface, an action of uncompressing, i.e. decompiling.. the designated APK file, i.e. software application, and an action of designating a DEX file that includes code , i.e. existing code, source code , that is the execution file for the android application. ); 
            for each decompiled source code file of the software application ( fig.2, numeral 220, sensitive code and general code, are equal to the decompiled source code of the APK file , i.e. software application, computing at least one syntactical metrics or program complexity metrics ( fig.2, The dalvik to C code, i.e. source code file,  converter 130 converts a managed code into a native code by analyzing  and reconfiguring , i.e. one of metrics such as equal to the syntactical or complexity metrics, , a general code and the separated sensitive code into a C code. The converted native code is stored in an ELF (Executable and Linkable Format).  The Dalvik commands 
.);
           computing a respective obfuscation score for each decompiled source code file based on the computed metrics (fig.2, numeral 220 the code classification, i.e. one of metrics such as syntactical or complexity metrics, the code analyzer 120 determines, i.e. computing, the codes matched with sensitive code models, i.e. obfuscation score,  in the inputted execution codes as sensitive codes, using stored sensitive code models. The inputted execution codes are codes forming a DEX file);
            performing, a sorting operation of the decompiled source code file as a function of their respective obfuscation scores to identify decompiled source code file that are obfuscated (fig.2, numeral 220 separating the execution code into providing the models such as manage code, native code for obfuscating code for identified of the model of sensitive code that is equal to the obfuscation score or  identifying the sensitive code that is the function is insufficiently obfuscated so fig.2, numeral 240 is obfuscating the native code of the sensitive code, i.e. obfuscated score); and 
	providing a result of the sorting operation (fig.2, numeral 220 provides a result of two operation such as managed code that is obfuscated and native code that is obfuscate native code at 240, and then create self-modified native code), or generating a new executable software application (fig.2, native code that is obfuscate native code at 240, and then create self-modified native code that is a new executable software application), by 
	applying in a codebase of executable software application (fig.2, combine self-modified native code and obfuscated general code, are equal to the a codebase of executable software application ), an obfuscation processing to a respective initial source code file corresponding to each identified decompiled source code file to produce an obfuscated codebase ( fig.2, numeral 225  and 240 performs the obfuscate general code and native code to produce the codebases combined self-modified native code and obfuscated general code for the identified uncompressed the package of an APK file), and
	compiling (fig.3, (32) The code combiner 160 packages an APK file into a managed code section corresponding to an obfuscated general code as illustrated in FIG. 3 and a native code section corresponding to a self-modified sensitive code where a loading routine is added, (S260), i.e. compiling…) and assembling the obfuscated codebase ( fig.2, e transmitter 170 transmits the self-modified native code packaged by the code combiner 160, i.e. assembling…,  and an obfuscated general code to a client (S270). The transmitted files are in the type that can be downloaded and installed in a client and they may be APK files including a native code and a general code).

   	Yi does not explicitly disclose, computing a source code file to at least one syntactically metrics or program complexity metrics, and computing a respective obfuscation score for each code file based on the computed metrics; and determining the obfuscation is in sufficient; and compile the obfuscated code after the obfuscated code is an insufficient obfuscated ( emphasis added).
 	However, Nicolson discloses computing a code file to at least one syntactically metrics or program complexity metrics (par 0013, 0039 the control flow graph, . The control flow graph is a standard representation of the structure of code, i.e. source code file,  and the control flow graph can be equal to the one of syntactically metrics or program complexity metrics); and computing a respective obfuscation score for each code file based on the computed metrics ( par 0198 The Levenshtein distance, i.e. metrics of determining the score,  between the trace output file 218 from the previous obfuscated code module 204 and the trace output file 218 from the presently-obfuscated code module 204 may be measured each time obfuscation feedback is performed. Alternatively, the Levenshtein distance between the trace output file 214 from the original code module 200 and the trace output file 218 from the presently-obfuscated code module 204 may be measured, i.e. computing,  each time obfuscation feedback is performed. Low scores, i.e. score,  indicate a poor performance by the obfuscator 1000; in other words, low scores indicate that the obfuscation was not of sufficient quality );  and determining the obfuscation is in sufficient ( 0198 , low scores indicate that the obfuscation was not of sufficient quality and 0204 that is, the obfuscator 1000 judges the obfuscation to be sufficient. );  and compile the obfuscated code (par 0013  obfuscation method starts (S350) and proceeds to compile an original code module with a logging library (S352) ).
   	 The above prior arts are the same analogous art because the analyze the code to be determined obfuscated. 
 	
 	Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate determining the sufficient to be obfuscated of the code that is taught by Nicolson into the Yi to yield a predictable result, to provide a potentially very time-consuming as the developer can only very roughly guide the obfuscation process towards its goal, often discarding useful obfuscations along with the underperforming transformations. Thus, to overcome the threat to code from dynamic analysis-based reverse engineering is constantly increasing (par 0003).


Claim(s) 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al US 8,984,299 in view of Nicolson et al US 2009/0119515 in view of Tribble et al US 2021/0133201.

 	As per claim 4, Yi in view of Nicolson discloses the method of claim 1, Nicolson discloses  wherein providing the result of the sorting operation comprises  the computed scores, depending on the score value and being associated with a name of a corresponding decompiled source code (par 0204  0204] The obfuscator 1000 determines that the trace output file 218,  from a fake robust obfuscated code module 204a has been constructed through replacing "MULTIPLE" with "ADD" in the first line of the trace output file 214 from an original code module 200 and moving "ADD" in the second line of that trace output file 214. In other words, the obfuscator 1000 produces a metric based on the one "replace" and the one "move". As a result, the obfuscator 1000 determines that the metric score is low, and thus that the obfuscated code module 204a resembles the original code module 200; that is, the obfuscator 1000 judges the obfuscation to be sufficient.).
 	The combination fails to disclose displaying a tile each score being displayed as a tile having a color for the data code.
 	However, However, Tribble discloses displaying a tile each score being displayed as a tile having a color for the data code (par 0070 the weight, i.e. tile, or ranking of the factors and factor scores may be visually highlighted by color codes, shading, numbers and the like. For example, a weighting scheme may be determined from data analysis of a data set containing transactions by known diverters). 
 	The above prior arts are the same analogous art because the analyze the data. 
 	Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate displaying the data for user   into determining the sufficient to be obfuscated of the code that is taught by Nicolson into the Yi to yield a predictable result, to provide a potentially very time-consuming as the developer can only very roughly guide the obfuscation process towards its goal, often discarding useful obfuscations along with the underperforming transformations. Thus, motivate to help to read quickly the processed data and risk levels (par 0135).
   	As per claim 17, this system claim is rejected based on the same rational set forth the method claim 4.

Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al US 8,984,299 in view of Nicolson et al US 2009/0119515 in view of Tribble et al US 2021/0133201 in view of Hendrey et al US 9,412199.

 	As per claim 5, Yi  in view of Nicolson  in view of Tribble discloses the method of claim 4,  the combination fails to disclose wherein the displayed tiles are arranged in rows and columns.
 	However, Hendrey disclsoes wherein the displayed tiles are arranged in rows and columns( claim 16 software code that, when loaded into memory, cause a processor to execute the steps of: receiving, by a computer, a request for a dynamic tile grid, the request for the tile grid specifying (i) a width and height for each tile that, when subsequently rendered, can be located in the tile grid, (ii) a location, (iii) a bounding area, and (iv) a number of columns and rows for the requested tile grid).
The above prior arts are the same analogous art because the analyze the data. 

 	Motivation would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to incorporate tile of the data provided in the row and column of grid taught by the Hendrey into displaying the data for user   into determining the sufficient to be obfuscated of the code that is taught by Nicolson into the Yi to yield a predictable result, to provide a potentially very time-consuming as the developer can only very roughly guide the obfuscation process towards its goal, often discarding useful obfuscations along with the underperforming transformations. Thus, motivate to help to render tile to the requester nicely (claim 16).
  	As per claim 18, this claim is rejected based on the same rational set forth the method claims 5.




 	





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Huang et al US 2003/0056029, fig.6, par 0050 discloses The class files are decompiled into source code files using a decompiler. As with extraction and decompression, techniques for decompiling object code and class files are well known to those skilled in the art. For example, a Java decompiler (JAD) can be used to decompile the class files into source code files.
Fanning et al US 2008/0209401 discloses [0021] Integrated debugger/decompiler application 200 includes program logic 204, which is responsible for carrying out some or all of the techniques described herein. Program logic 204 includes logic for providing a debugger integrated with a decompiler 206; logic for determining a need to debug some or all of an application for which necessary debug information (e.g. source code and/or symbols) is not available 208; logic for performing a decompilation process to decompile a binary into a decompiled source code in a particular language and generate a symbol file that maps code sequence execution points to the decompiled source code 210; logic for providing the decompiled source code and the symbol file to the debugger to allow debugging to continue with the decompiled source code 212; and other logic for operating the application 220. In one implementation, program logic 204 is operable to be called programmatically from another program, such as using a single call to a procedure in program logic 204.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496